NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

EAMMA JEAN WOODS,                                No. 09-56343

             Petitioner - Appellant,             D.C. No. 3:09-CV-00782-DMS-
  v.                                             JMA

JANET NAPOLITANO, Secretary of the               MEMORANDUM *
United States Department of Homeland
Security; ERIC H. HOLDER Jr., Attorney
General of the United States; ROBIN
BAKER, Director Of the San Diego Field
Office, U.S. Immigration and Customs
Enforcement; and JOHN GARZON,
Officer-in-Charge,

             Defendants - Appellees.



                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                            Submitted March 2, 2010**
                               Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
Before: RYMER and WARDLAW, Circuit Judges, and KENNELLY, ***            District
Judge.

      Because this court today denies appellant Eamma Jean Woods’ petition for

review of the Order of Removal pending against her in a companion case, Woods v.

Holder, No. 08-70936, we dismiss as moot this appeal challenging the bond

determination made by an Immigration Judge.

      DISMISSED.




        ***
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.